 

Exhibit 10.4

 



FIRST AMENDMENT TO THIRD

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

 

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Agreement”), is made and entered into as of September 29, 2014, by and
NGP CAPITAL RESOURCES COMPANY, a Maryland corporation (the “Borrower”), the
several banks and other financial institutions from time to time party hereto
(collectively, the “Lenders”) and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Third Amended and Restated Revolving Credit Agreement, dated as of May
23, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

 

WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent amend certain provisions of the Credit Agreement, and
subject to the terms and conditions hereof, the Required Lenders are willing to
do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Required Lenders and the
Administrative Agent agree as follows:

 

1. Amendments. The amendments set forth in this Section 1 are referred to herein
as the “Amendments”.

 

(a) The third recital of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

WHEREAS, the Borrower has entered into that certain Treasury Secured Revolving
Credit Agreement dated as of March 31, 2011, by and between the Borrower, the
several banks and financial institutions from time to time party thereto (the
“New Treasury Lenders”) and SunTrust Bank as administrative agent (as amended by
that certain Consent and First Amendment to Treasury Secured Revolving Credit
Agreement dated as of March 30, 2012, by that certain Second Amendment to
Treasury Secured Revolving Credit Agreement dated as of September 25, 2012 that
certain Third Amendment to Treasury Secured Revolving Credit Agreement dated as
of May 23, 2013, that certain Fourth Amendment to Treasury Secured Revolving
Credit Agreement dated as of September 24, 2013 and that certain Fifth Amendment
to Treasury Secured Revolving Credit Agreement dated as of September 24, 2014,
the “New Treasury Credit Agreement”);

 

(b) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Administration Agreement”, “Change in Control”, “First Amendment
Effective Date”, “Investment Advisory Agreement” and “LIBOR” in their entirety
with the following definitions:

 



 

 

 

 

“Administration Agreement” shall mean that certain Administration Agreement,
dated on or prior to the First Amendment Effective Date, by and between Borrower
and Oak Hill Advisors, L.P.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 45% or more of the outstanding shares of the voting stock of the Borrower;
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (x) nominated by
the current board of directors or (y) appointed by directors so nominated; or
(iv) Oak Hill Advisors, L.P. ceases to retain its advisory duties over the
Borrower in effect on the effective date of the Permitted Change in Control.
Notwithstanding the foregoing to the contrary, the Permitted Change in Control
shall not constitute a “Change in Control” under this Agreement.

 

“First Amendment Effective Date” shall mean the date on which the conditions set
forth in Section 3(b) of that certain First Amendment to Third Amended and
Restated Revolving Credit Agreement, dated as of September 29, 2014, by and
among the Borrower, the several banks and other financial institutions from time
to time party thereto and the Administrative Agent have been satisfied.

 

“Investment Advisory Agreement” shall mean that certain Investment Advisory
Agreement, dated on or prior to the First Amendment Effective Date, by and
between Borrower and Oak Hill Advisors, L.P.

 

“LIBOR” shall mean, with respect to each Interest Period for a Eurodollar Loan,
(i) the rate per annum equal to the London interbank offered rate for deposits
in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or on any successor
or substitute page of such service or any successor to such service, or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period, with a maturity comparable to such Interest Period, divided by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, that if the rate referred to in clause (i) above is not available at
any such time for any reason, then the rate referred to in clause (i) shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in
U.S. Dollars in an amount equal to the amount of such Eurodollar Loan are
offered by major banks in the London interbank market to the Administrative
Agent at approximately 11:00 A.M. (London time), two (2) Business Days prior to
the first day of such Interest Period; provided further, that if such rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

(c) Section 1.1 of the Credit Agreement is hereby amended by adding the
definition of “Permitted Change in Control” in the appropriate alphabetical
order:

 



2

 

 

“Permitted Change in Control” shall mean the transactions contemplated to occur
on or prior to the First Amendment Effective Date pursuant to the terms of that
certain Stock Purchase Transaction Agreement, dated as of July 21, 2014, by and
among the Borrower, OHA BDC Investor, LLC and Oak Hill Advisors, L.P.,
including, without limitation, (i) the replacement of a majority of the board of
directors of the Borrower and (ii) the engagement of Oak Hill Advisors L.P. as
the Borrower’s investment advisor.

 

2. Conditions to Effectiveness.

 

(a) Conditions to Effectiveness of this Agreement: Notwithstanding any other
provision of this Agreement and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Agreement shall
become effective (the “Agreement Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent): the Administrative Agent shall have received (i)
executed counterparts to this Agreement from the Borrower and the Required
Lenders and (ii) a certificate of the Secretary or Assistant Secretary of the
Borrower certifying the name, title and true signature of each officer of the
Borrower, including, without limitation, the officer of the Borrower executing
the Agreement.

 

(b) Conditions to Effectiveness of the Amendments: Notwithstanding any other
provision of this Agreement and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that the Amendments set forth
in Section 1 of this Agreement shall become effective (the “Amendment Effective
Date”) upon satisfaction of the following conditions on or before October 10,
2014: (i) the Agreement Effective Date shall have occurred, (ii) the fees set
forth in that Fee Letter dated as of September 29, 2014 among the Borrower, the
Administrative Agent and SunTrust Robinson Humphrey, Inc., (iii) to the extent
the Borrower is invoiced prior to the Amendment Effective Date, reimbursement or
payment of its costs and expenses incurred in connection with this Agreement or
the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), (iv) a duly executed
copy of that certain Investment Advisory Agreement by and between Borrower and
Oak Hill Advisors, L.P., in the form provided to the Lenders prior to the
Agreement Effective Date and (v) a duly executed copy of that certain
Administration Agreement by and between Borrower and Oak Hill Advisors, L.P., in
the form provided to the Lenders prior to the Agreement Effective Date.

 

3. Representations and Warranties. To induce the Required Lenders and the
Administrative Agent to enter into this Agreement, the Borrower hereby
represents and warrants to the Required Lenders and the Administrative Agent
that:

 

(a) The Borrower and each of its Subsidiaries (other than any Foreclosed
Subsidiary) (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect;

 

(b) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within the Borrower’s organizational powers
and have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action;

 

(c) The execution, delivery and performance by the Borrower of this Agreement
and of the other Loan Documents to which it is a party (i) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (ii) will not violate any Requirements of Law applicable
to the Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (iii) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents;

 



3

 

 

(d) This Agreement has been duly executed and delivered for the benefit of or on
behalf of the Borrower and constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and

 

(e) After giving effect to this Agreement, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.

 

4. Acknowledgment of Perfection of Security Interest. The Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.

 

5. Effect of Agreement. Except as set forth expressly herein, on and after the
Amendment Effective Date, all terms of the Credit Agreement, as amended hereby
on the Amendment Effective Date, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Agreement
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

6. Governing Law.

 

(a) This Agreement shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of any state court of the State of New
York sitting in New York County and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

 



4

 

 

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of Section 10.5 of the Credit Agreement
and brought in any court referred to in paragraph (b) of Section 10.5 of the
Credit Agreement. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1 of the Credit Agreement.
Nothing in this Agreement or in any other Loan Document will affect the right of
any party hereto to serve process in any other manner permitted by law.

 

7. No Novation. This Agreement is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

 

8. Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Agreement by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

9. Binding Nature. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

 

10. Entire Understanding. This Agreement sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

11. Termination. In the event that the Borrower does not satisfy the Conditions
to Effectiveness of the Amendments set forth in Section 2(b) of this Agreement
on or before October 10, 2014, this Agreement shall terminate and be of no
further force and effect.

 

 

[Signature Pages To Follow]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal in the case of the Borrower, by its respective authorized
officers as of the day and year first above written.

 

BORROWER:

 

NGP CAPITAL RESOURCES COMPANY

 

 

By: /s/ L. Scott Biar

Name: L. Scott Biar

Title: CFO

 

 

LENDERS:

 

SUNTRUST BANK, as a Lender and as Administrative Agent

 

 

By: /s/ Yann Pirio

Name: Yann Pirio

Title: Managing Director

 

 

Comerica Bank, as a Lender

 

 

By: /s/ Chad Stephenson

Name: Chad Stephenson

Title: Assistant Vice President

 





 

Sovereign Bank, as a Lender

 

 

By: /s/ Patrick L. Johnson

Name: Patrick L. Johnson

Title: Senior Vice President

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

By: /s/ Scott G. Axelrod

Name: Scott G. Axelrod

Title: Vice President

 

 

 



6

 

 

 

 

